NO. 07-08-0511-CR

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL C

      FEBRUARY 1, 2010

      ______________________________


      RANDY ERIC MORGAN, APPELLANT

      V.

      THE STATE OF TEXAS, APPELLEE

      _________________________________

      FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

      NO. 121,814; HONORABLE W.F. (CORKY( ROBERTS, JUDGE

      _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      OPINION

      Appellant, Randy Eric Morgan, pled guilty to possession  of  marihuana
in an amount of two ounces or  less,  a  Class  B  misdemeanor,[1]  and  was
sentenced to confinement in the Potter County Detention Center for 150  days
and fined $400..  In a single issue, Appellant asks whether the trial  court
erred by denying his motion to suppress evidence of marihuana discovered  in
his vehicle.  We affirm.

      BACKGROUND

      On April 22, 2008, Appellant was charged with possession of a  useable
quantity of marihuana in the amount of two ounces  or  less.   On  September
12, 2008, Appellant filed a motion to suppress evidence of  marihuana  found
in his Sport Utility Vehicle (SUV) in plain view during a safety  search  by
Officer James Clements.

      At the suppression hearing, the  primary  issue  was  whether  Officer
Clements had reasonable suspicion  to  detain  Appellant  for  investigatory
purposes prior to discovering the marihuana.  The State(s first witness  was
Officer Douglas Glick.  Since 1996, Officer Glick  served  as  the  Amarillo
Police Department(s school liaison officer at Caprock High School.  In  this
capacity, he spoke with students on a  daily  basis  and,  over  the  years,
determined the credibility of certain students based  upon  the  reliability
of information they provided.


      During the latter part of March and early April 2008, the  school  was
experiencing gang-related problems.  Students had been  involved  in  fights
between alleged gang members and groups from outside the school campus.   On
March 31, Officer Glick responded to a call describing a large fight with  a
gathering of approximately 200 students in the parking lot of  the  school(s
activity center.  He dispersed the crowd.[2]  Later, the next day  on  April
1, his student sources reported witnessing  a  fight  between  Appellant  (a
former student) and another person  in  the  parking  lot  of  the  activity
center on March 31.

      On April 2, Officer  Glick  received  reports  from  students  that  a
second fight would take place off campus  at  Glenwood  Park.   His  student
sources, who witnessed the fight  on  March  31,  told  Officer  Glick  that
Appellant would be fighting on April 2 and 3.  His sources asked  to  remain
anonymous because they feared gang retaliation.

      There were no reported fights  on  April  2.   However,  on  April  3,
Officer Glick investigated an assault on  two  students.   One  student  was
discovered unconscious, lying in the street.  His injuries were serious  and
an ambulance was called.   Although  he  suspected  the  students  had  been
assaulted  by  Northside  gang  members,  the  victims  were  uncooperative.
Shortly thereafter, he began hearing rumors that a  big  gang-related  fight
would be taking place after school the  next  day  at  Glenwood  Park.   His
sources reported that Appellant would again be a participant.

      When Officer Glick arrived at school on April 4,  students  approached
him with reports that Northside gang members were coming to  the  school  to
shoot people.[3]  He was told that, if he attempted to intervene,  he  would
also be shot.  After hearing the rumors, he sought out sources  he  knew  to
be credible based on his past experience.   He  spoke  with  students,  gang
members,  and  administrators.   His  sources  verified  the   reports   and
indicated that Appellant and another person would be involved in the  fight.


      Based  upon  this  information,  Officer   Glick   met   with   school
administrators and members of the Amarillo Police Department (APD).  He  had
a sense of urgency because of the serious  assault  that  occurred  the  day
before  and  reports  that  weapons  would  be  involved.  He  told   school
administrators and APD officers that he had received reports a  fight  would
take place that day at school between Northside and Eastside  gang  members.
He also informed them there was the threat of weapons and  shootings  taking
place at the school.  Based  upon  his  investigation,  he  requested  APD(s
assistance.

      APD responded with marked and unmarked patrol cars, motorcycle  units,
and  liaison  officers  from  other  schools.   Along   with   high   school
administrators, they  positioned  themselves  around  the  school  perimeter
along adjacent streets.  From his  vantage  point,  an  assistant  principal
observed Appellant(s SUV driving on a street  immediately  adjacent  to  the
school.  He radioed Officer Glick.

      Because  of  the  timing  of  Appellant(s  appearance,  his   reported
involvement in the March 31  fight  on  campus,  the  serious  assault  that
occurred April 3, and the consistency and frequency with  which  Appellant(s
name was mentioned by credible sources as being involved in recent  violence
at the high school, Officer Glick radioed officers keeping  watch  over  the
school perimeter and asked them to stop Appellant.  He requested  that  they
identify him and find out what he was doing in the area.


      Officer Clements was parked on the school perimeter  looking  for  any
unusual activity that might  indicate  possible  gang  activity  or  fights.
After receiving Officer Glick(s call,  he  spotted  and  proceeded  to  stop
Appellant(s SUV.  He believed the stop was gang-related and there  might  be
weapons involved.  Although Officer Clements pulled behind  Appellant(s  SUV
and activated the emergency beacons on his motorcycle,  Appellant  continued
traveling.  Officer Clements considered this to be suspicious behavior.   He
also noticed  Appellant  making  furtive  movements(moving  his  right  hand
rapidly as though, in his experience, Appellant may have been attempting  to
gain access to a weapon or hide some object.

      Appellant came to a stop two blocks from the school.  Officer Clements
approached the SUV and removed Appellant from the vehicle.  Because  he  was
concerned Appellant(s furtive movements may have been intended to conceal  a
weapon, he handcuffed Appellant and patted him down.  According  to  Officer
Clements, Appellant was  not  placed  under  arrest  but  was  merely  being
detained  for  further  investigation.   After   Officer   Clements   turned
Appellant over to Officer Ed Carroll, he returned to the SUV to  search  the
interior driver(s side for weapons  and  observed  a  clear  plastic  baggie
tucked between the front driver(s seat and the console.  He also observed  a
marihuana cigarette in the SUV(s door handle.


      Officer  Carroll  walked  Appellant  to  the  patrol  car  and   asked
Appellant(s  name.   Appellant  identified   himself   and   then,   without
questioning, said, (I(ll be  honest  with  you,  I  have  marihuana  in  the
vehicle.(  After placing Appellant  in  the  backseat  of  the  patrol  car,
Officer Carroll approached Officer Clements  who  had  already  located  the
marihuana in the SUV.  Officer  Carroll  returned  to  the  patrol  car  and
placed Appellant  under  arrest  for  possession  of  marihuana.   He  asked
Appellant why he was at the high  school  and  Appellant  responded  he  was
there to  pick  up  a  friend.[4]   Subsequently,  the  trial  court  denied
Appellant(s motion to suppress.

      On November 21, 2008, Appellant entered his guilty plea in open  court
while preserving his right to appeal the trial court(s ruling on his  motion
to suppress.  Thereafter, he was sentenced and this appeal followed.

      Discussion

      Appellant  asserts  Officer  Clements  improperly  detained  him   for
investigatory purposes because the officers lacked reasonable  suspicion  to
detain him.  He contends that, because his initial detention  was  improper,
the trial court should have excluded the marihuana discovered in his SUV  as
the (fruit of the poisonous tree.(


      I.    Standard of Review

       A trial court(s ruling on a motion to suppress is reviewed for  abuse
of discretion.  Balentine  v.  State,  71 S.W.3d 763,  768  (Tex.Crim.App.
2002); Hudson v. State, 247 S.W.3d 780,  783  (Tex.App.(Amarillo  2008,  no
pet.).  In reviewing a trial court(s determination of the reasonableness  of
a temporary investigative  detention,  appellate  courts  use  a  bifurcated
standard of review.  Ford v.  State,  158 S.W.3d 488,  493  (Tex.Crim.App.
2005).  Almost total deference is given to a trial court(s determination  of
the historical facts that the record  supports  especially  when  the  trial
court(s fact  findings  are  based  on  an  evaluation  of  credibility  and
demeanor.  St. George v. State, 237 S.W.3d 720,  725  (Tex.Crim.App.  2007);
Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997).  The same level  of
deference is also afforded to a trial court(s ruling on application  of  law
to fact questions or mixed questions of law and fact if  the  resolution  of
those questions also turns on an evaluation  of  credibility  and  demeanor.
Montanez v. State, 195 S.W.3d 101, 108-09  (Tex.Crim.App.  2006).   However,
if mixed questions of law and fact do  not  fall  within  these  categories,
appellate courts may conduct a de novo review of the trial  court(s  ruling.
Guzman, 955 S.W.2d at 87.


      When, as here, no findings of fact were requested nor filed,  we  view
the evidence in the light most favorable to the  trial  court(s  ruling  and
assume the trial court made implicit  findings  of  fact  supported  by  the
record.  See State v. Ross, 32 S.W.3d 853,  855  (Tex.Crim.App.  2000).   If
the trial court(s decision is correct on any theory of  the  law  applicable
to the case, it will be sustained. Armendariz v. State, 123 S.W.3d 401,  404
(Tex.Crim.App. 2003);  Ross, 32 S.W.3d  at  855-56.   Further,  the  legal
question of whether the totality  of  the  circumstances  is  sufficient  to
support  an  officer(s  reasonable  suspicion  underlying  an  investigatory
detention is reviewed de novo.  See State v. Sheppard, 271 S.W.3d 281,  286-
87  (Tex.Crim.App.  2008);  Kothe   v.   State,   152 S.W.3d 54,   62-63
(Tex.Crim.App. 2004).

      Further, we interpret Appellant(s rights under Article I, Section 9 of
the Texas Constitution consistently with the interpretation  of  his  Fourth
Amendment rights  under  the  federal  constitution  by  the  United  States
Supreme Court and the Texas Court of Criminal Appeals.   Sargent  v.  State,
56 S.W.3d 720, 724 n.2 (Tex.App.(Houston [14th  Dist.]  2001,  pet.  ref(d).
Accordingly, the standard for investigative stops  is  the  same  under  the
Texas Constitution as under the United States Constitution.  See  Rhodes  v.
State, 945 S.W.2d 115, 117 (Tex.Crim.App.), cert. denied, 552 U.S. 894,  118
S. Ct. 236, 139 L. Ed. 2d 167 (1997).


      The threshold question we must determine is whether Officer Clements(s
stop of Appellant was an investigatory detention or an  arrest  because  the
nature of the  detention  determines  the  constitutional  parameters  which
apply to its legality.  An investigatory detention is  distinguishable  from
a custodial arrest, and the use of handcuffs does not automatically  convert
a temporary detention into a Fourth Amendment arrest.  Sheppard, 271 S.W.3d
at 289.  An investigatory detention, to be constitutionally  valid,  may  be
founded upon a reasonable, articulable suspicion that  the  person  detained
is  connected  with  criminal  activity,  whereas   an   arrest,   to   pass
constitutional muster, must be supported by the  greater  conclusiveness  of
probable cause to believe that the  person  detained  has  committed  or  is
committing an offense.  Amores v. State, 816 S.W.2d 407, 411  (Tex.Crim.App.
1991).

      II.   Investigative Detention

      A  police  officer  may  stop  and  briefly  detain   a   person   for
investigative purposes if, under the  totality  of  the  circumstances,  the
officer has reasonable suspicion supported by  articulable  facts  that  the
person detained is, has been, or soon will be engaged in criminal  activity.
 Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868,  20 L. Ed. 2d 889  (1968);
Ford, 158 S.W.3d  at  492.   An  investigative  detention  occurs  when  an
individual is confronted by  a  police  officer,  yields  to  the  officer(s
display of authority,  and  is  temporarily  detained  for  purposes  of  an
investigation.  Johnson v. State,  912 S.W.2d 227,  235-36  (Tex.Crim.App.
1995).  Whether reasonable suspicion exists  is  determined  by  considering
the facts known to the officer  at  the  moment  of  detention,  and  simple
subjective good faith alone is not enough.  Davis v. State, 947 S.W.2d 240,
243 (Tex.Crim.App. 1997).


      Prior to initiating an investigative detention, an officer  must  have
reasonable suspicion to believe that an individual is involved  in  criminal
activity.   Balentine, 71 S.W.3d  at  768.   The  (reasonableness(  of   a
temporary detention must be  examined  in  terms  of  the  totality  of  the
circumstances  and  will  be  justified  when  the  detaining  officer   has
specific, articulable  facts,  which,  when  taken  together  with  rational
inferences from those facts, lead him to conclude that the  person  detained
actually is, has been, or soon will be engaged in criminal activity.   Ford,
158 S.W.3d  at  492.[5]   There  is  no  definitive  bright-line  test   in
evaluating whether  an  investigative  detention  is  unreasonable.   United
States v. Sharpe, 470 U.S. 675, 685, 105 S. Ct. 1568, 84 L. Ed. 2d 605  (1985).
 Common sense and ordinary human  experience  govern  over  rigid  criteria.
Id.


      Whether there is a reasonable  suspicion  is  dependent  on  both  the
content of the information  possessed  by  an  officer  and  its  degree  of
reliability.  Alabama v. White, 496 U.S. 325,  330,  110 S. Ct. 2412,  110
L. Ed. 2d 301 (1990).  Both (quantity and quality( must be taken into  account
and considered in the (totality of the circumstances ( the  whole  picture(.
Id. (quoting United States v.  Cortez,  449 U.S. 411,  417  (1981)).   The
factual basis for an investigative detention need not arise solely from  the
officer(s personal observation but may derive from the collective  knowledge
of other officers when there has been some degree of  communication  between
those officers; Woodward v. State, 668 S.W.2d 341, 344 (Tex.Crim.App.  1982)
(op. on reh(g), cert. denied, 469 U.S. 1181, 105 S. Ct. 939, 83 L. Ed. 2d 952
(1985), or information supplied by another  person  such  as  an  informant.
Brother v.  State,  166 S.W.3d 255,  259-60  (Tex.Crim.App.  2005),  cert.
denied, 546 U.S. 1150, 126 S. Ct. 1172, 163 L. Ed. 2d 1129 (2006); Martinez  v.
State, 261 S.W.3d 773,  776  (Tex.App.(Amarillo  2008,  pet.  ref(d).   Even
circumstances (which when  viewed  independently  of  each  other  could  be
indicative of innocent action( may give rise to reasonable suspicion;  State
v. 1998 Toyota Land Cruiser, Oklahoma  Tag  CMN-633  VIN  JT3HT05J9W0007179,
277 S.W.3d 88, 91 (Tex.App.(Amarillo 2009, no pet.), and the possibility  of
an innocent explanation does not deprive the  officer  of  the  capacity  to
entertain reasonable suspicion of criminal activity.  See T.L.O., 469 U.S.
at 346; Toyota Land Cruiser, 277 S.W.3d at 91.

      While a tip by an unnamed informant  of  undisclosed  reliability  may
justify the initiation of an investigation,  such  a  tip,  standing  alone,
will rarely establish the requisite level of reasonable suspicion  necessary
to justify an investigative detention.  Florida v. J.L., 529 U.S. 266,  270,
120 S. Ct. 1375, 146 L. Ed. 2d 254  (2000).   However,  a  citizen  informant(s
information  may  provide  an  officer  with  reasonable  suspicion  if  the
information is corroborated by further indicia of  reliability,  i.e.,  some
additional facts from which a police officer may  reasonably  conclude  that
the tip is reliable and  a  temporary  detention  justified.   Brother, 166
S.W.3d at 258-59 (citing Alabama v. White, 496 U.S. at 330-31).


      Corroborating information that can give rise to  reasonable  suspicion
includes details that accurately  predict  the  subject(s  future  behavior,
link the subject to the alleged criminal activity, or give a  particularized
and objective reason to suspect the subject.  Glenn  v.  State,  967 S.W.2d
467 (Tex.App.(Amarillo 1998, pet. dism(d).  A citizen(s tip  deserves  great
weight when there is a detailed description of the wrongdoing along  with  a
statement that the event was witnessed firsthand;  Illinois  v.  Gates,  462
U.S. 213, 234, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983), when  a  citizen  puts
their self in a position to be  held  accountable  for  their  intervention;
State v. Stolte, 991 S.W.2d 336, 341 (Tex.App.(Fort Worth  1999,  no  pet.),
the citizen is not connected with  law  enforcement  or  a  paid  informant;
State v. Sailo, 910 S.W.2d 184, 188 (Tex.App.(Fort Worth 1995, pet.  ref(d),
or there is sufficient evidence that an informant(s information is  reliable
based on a past relationship with law enforcement.  See Adams  v.  Williams,
407 U.S. 143, 146-47, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972); Dixon v.  State,
206 S.W.3d 613, 616-17 (Tex.Crim.App. 2006).[6]  Although there  is  no  per
se rule requiring independent police corroboration;  Dixon, 206 S.W.3d  at
618  (collected  cases  cited  therein),  when  the   reliability   of   the
information is increased, less  corroboration  is  necessary.   Stolte, 991
S.W.2d at 341.


      Here, Officer Glick received reports from  students  of  future  gang-
related fights possibly involving weapons during the end of March and  early
April.  Following an incident on March 31, Officer Glick met  with  students
whom he believed were credible and reliable based on  prior  information  he
had received from them.  His student sources identified Appellant as one  of
the persons that students had gathered to watch fight in the parking lot  of
the school(s activity center.  His sources  also  reported  there  would  be
another fight on April 3 and Appellant would be involved.

      As reported, on April 3, two students were assaulted after  lunch  and
one student sustained serious injuries.  Although  Officer  Glick  suspected
the  assaults   were   gang-related,   neither   victim   would   cooperate.
Afterwards, he began receiving reports that a gang-related fight  was  going
to occur the next day, April 4, and Appellant would again be involved.

      When Officer Glick arrived at school on April 4,  students  approached
him saying that gang members were coming  to  the  school  with  weapons  to
shoot people, including Officer Glick, if he got in the way.   His  credible
student sources verified the reports and also reported  Appellant  would  be
involved.  At this point, Officer Glick believed he had  a  credible  threat
of  violence  at  the  school  accompanied  by  threats   of   weapons   and
shootings(and Appellant would be involved.  Based  upon  these  reports,  he
coordinated a response among school administrators and the APD.

      When, as predicted, Appellant was subsequently identified driving down
a street bordering the school, Officer Glick believed his appearance at  the
school coupled with recent events that week and coinciding with  reports  of
a credible threat of  violence  involving  Appellant,  gave  him  reasonable
suspicion to request that Appellant be stopped, identified,  and  questioned
regarding his purpose for being in the area.  He radioed his request to  APD
officers and Officer Clements initiated a stop of  Appellant(s  SUV.   Under
these circumstances, we cannot say that Officer Glick(s  assessment  of  the
situation in light of his specialized  training  and  familiarity  with  the
customs of the school was unreasonable.  See United States  v.  Arvizu,  534
U.S. 266, 276, 122 S. Ct. 744, 151 L. Ed. 2d 740 (2002).[7]

      In  evaluating  whether  there  is  a  reasonable  particularized  and
objective basis for detaining a person suspected of wrongdoing  for  further
investigation,  government  officials  must   consider   the   totality   of
circumstances.[8]  Because Officer Glick(s information was based on face-to-
face encounters with students,[9] some of which were known to have  provided
credible and reliable information in the  past,[10]  we  find  that  Officer
Glick had a reasonable suspicion to believe Appellant was  on  the  school(s
perimeter for the purpose  of  engaging  in  criminal  activity  that  might
involve weapons and shootings.[11]  Further, there is no evidence of  record
indicating  Officer  Glick(s  student  sources   were   connected   to   law
enforcement or paid informants.

      That Appellant was detained on a public street  bordering  the  school
rather than on the school(s campus is of no moment. In light of  the  recent
events at the school  as  well  as  the  reported  threats  of  gang-related
violence,  weapons,  and  shootings  with  Appellant  being  identified   by
credible  sources  as  one  being  involved,  Appellant(s  presence  on  the
school(s immediate perimeter on the day the violence was to  occur  required
immediate action to assure the safety of students.   The  officers  did  not
need to wait until Appellant (crossed the line( to detain him.


      Having  determined  Officer  Clements(s  investigative  detention   of
Appellant was reasonable under the circumstances, we find  the  trial  court
did not abuse its discretion  by  finding  the  marihuana  Officer  Clements
discovered in plain view in the SUV was  admissible  at  trial  and  denying
Appellant(s motion to suppress.  Appellant(s sole issue is overruled.

      Conclusion

      The trial court's judgment is affirmed.


                                       Patrick A. Pirtle
                                             Justice

Publish.




-----------------------
      [1]See Tex. Health & Safety Code Ann. ( 481.121(b)(1) (Vernon 2003).

      [2]Officer Glick  testified  it  was  not  uncommon  for  hundreds  of
students to gather to watch a fight.

      [3]Officer Glick also learned from his sources that the rumored  fight
at Glenwood Park was a diversion intended to draw attention  away  from  the
school where the actual fight was to occur.

      [4]There was no indication in the record whether  this  statement  was
made  prior  to  receiving  warnings  regarding  his  right  against   self-
incrimination.   Neither  was  there  any  objection  to  Officer  Carroll(s
testimony  and  the  voluntariness  of  Appellant(s  statements   were   not
challenged at the suppression hearing.

      [5]In New Jersey v. T.L.O., 469 U.S. 325, 105 S. Ct. 733,  83 L. Ed. 2d
720 (1985), the United States Supreme Court stated:

      [T]he requirement of reasonable suspicion  is  not  a  requirement  of
      absolute certainty: "sufficient probability,  not  certainty,  is  the
      touchstone of reasonableness under the Fourth Amendment. . . ."
469 U.S. at 346 (quoting Hill v. California, 401 U.S. 797,  804,  92 S. Ct.
1106, 28 L. Ed. 2d 484 (1971)).

      [6]The same factors applicable when establishing  probable  cause  are
also relevant in the reasonable  suspicion  context  except  that  a  lesser
showing of suspicion is required.   State  v.  Fudge,  42 S.W.3d 226,  239
(Tex.App.(Austin 2000, no pet.) (citing White, 496 U.S.  at  328-29).   When
reviewing an investigative detention under either state or federal  law,  it
is accepted that (law enforcement  officers  may  stop  and  briefly  detain
persons  suspected  of  criminal  activity  on  less  information  than   is
constitutionally required for  probable  cause  to  arrest.(   Johnson, 912
S.W.2d  at  235  (quoting  Crockett  v.   State,   803 S.W.2d 308,   311
(Tex.Crim.App. 1991)).

      [7]Officer Glick served as school liaison officer at  the  school  for
twelve years.  (School officials have a  specialized  understanding  of  the
school environment,  the  habits  of  students,  and  the  concerns  of  the
community,  which  enables  them  to   (formulat[e]   certain   common-sense
conclusions about human behavior.(( United States v. Sokolow,  490 U.S. 1,
8, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989) (quoting United  States  v.  Cortez,
499 U.S. 411, 418, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981).

      [8]While making a determination regarding the  more  stringent  Fourth
Amendment standard of probable cause to search, the Texas Court of  Criminal
Appeals described the totality-of-the-circumstances test as follows:

      [The] totality-of-the-circumstances approach is  far  more  consistent
      with our treatment of probable cause than is  any  rigid  demand  that
      specific "tests" be satisfied by every informant(s tip.   Perhaps  the
      central teaching  of  our  decisions  bearing  on  the  probable-cause
      standard is that it is a  "practical,  nontechnical  conception."   In
      dealing with probable cause, . . . as the very name implies,  we  deal
      with probabilities.  These are not technical; they are the factual and
      practical considerations of everyday  life  on  which  reasonable  and
      prudent men, not legal technicians, act. . . .

Dixon, 206 S.W.3d at 618 n.20 (quoting Illinois  v.  Gates,  462 U.S. 213,
231, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).

      [9]A tip provided by an unidentified (known student( may be relied  on
as added indicia of reliability permitting a school official to rely on  the
tip.  In re K.C.B., 141 S.W.3d 303, 307  (Tex.App.-Austin  2004,  no  pet.).
Moreover,  Texas  courts  have  distinguished  between  anonymous  telephone
informants and informants that personally  approach  officers.   See,  e.g.,
State v. Garcia, 25 S.W.3d 908, 912-13 (Tex.App.(Houston [14th Dist.]  2000,
no pet.).  (Unlike a person  who  makes  an  anonymous  telephone  call,  an
individual presenting himself to the officer in person . .  .  puts  himself
in a position to  be  held  accountable  for  his  intervention;  thus,  the
reliability of the information he provides is increased.(  Id. at 913.

      [10]See Adams, 407 U.S. at  146-47  (held  that  informant  personally
known  to  officer  provided  (enough  indicia  of  reliability(  to  create
probable  cause);  Dixon, 206 S.W.3d  at  616-17  (held   that   informant
personally known to  officer  as  credible  and  reliable  based  upon  past
information provided (enough indicia  of  reliability(  to  create  probable
cause).

      [11]Officer Glick(s sources had verified  approximately  200  students
gathered to witness a fight involving Appellant on March 31,  predicted  the
violent assault that occurred on April 3 and also predicted that  Appellant,
a non-student, would be present at the school on April 4 to  participate  in
a gang-related fight involving weapons and shootings. That  a  tip  contains
(predictive  information(  capable  of  verification  is  also  indicia   of
reliability.  See Fudge, 42 S.W.3d at 239-40.